



Exhibit 10.4


HARSCO CORPORATION
2013 Equity and incentive Compensation Plan
Amendment No. 2


WHEREAS, the Board of Directors and stockholders of Harsco Corporation (the
“Corporation”) have adopted the 2013 Equity and Incentive Compensation Plan,
together with Amendment No. 1 to the 2013 Equity and Incentive Compensation Plan
(the “Plan”);
WHEREAS, pursuant to Section 3(a) of the Plan, a total of 7,800,000 shares of
the common stock, par value $1.25 per share, of the Corporation (the “Common
Stock”) have been reserved for issuance under the Plan;
WHEREAS, the Corporation desires to increase the number of shares issuable under
the Plan to 9,870,000 shares, including shares previously issued thereunder, and
to increase the aggregate limit on the number of shares that may be issued or
transferred in connection with awards other than stock options or appreciation
rights to 6,519,000 shares; and
WHEREAS, Section 18 of the Plan permits the Corporation to amend the Plan from
time to time, subject only to certain limitations specified therein;
NOW, THEREFORE, the following amendments and modifications are hereby made a
part of the Plan subject to, and effective as of the date of, the approval of
stockholders of the Plan as amended at the Corporation’s Annual Meeting of
Stockholders on April 21, 2020:
1.Section 3(a) of the Plan shall be, and hereby is, amended such that the first
sentence of such section shall hereby read as follows:
“Subject to adjustment as provided in Section 11 of this Plan, the number of
shares of Common Stock that may be issued or transferred (A) upon the exercise
of Option Rights or Appreciation Rights, (B) as Restricted Stock and released
from substantial risks of forfeiture thereof, (C) in payment of Restricted Stock
Units, (D) in payment of Performance Shares or Performance Units that have been
earned, (E) as awards contemplated by Section 9 of this Plan, or (F) in payment
of dividend equivalents paid with respect to awards made under the Plan will not
exceed in the aggregate 9,870,000 shares; provided, that notwithstanding
anything in this Section 3, or elsewhere in this Plan, to the contrary and
subject to adjustment as provided in Section 11 of this Plan, the aggregate
number of shares of Common Stock actually issued or transferred by the
Corporation in connection with awards other than Option Rights or Appreciation
Rights granted under this Plan will not exceed 6,519,000 shares.”



--------------------------------------------------------------------------------





Exhibit 10.4


2.Section 3(b) of the Plan shall be, and hereby is, amended to increase the
limit on the aggregate number of shares that may be issued or transferred upon
the exercise of Incentive Stock Options to 9,870,000 and the first sentence of
such section is hereby to read as follows:
“Notwithstanding anything in this Section 3, or elsewhere in this Plan, to the
contrary and subject to adjustment as provided in Section 11 of this Plan, the
aggregate number of shares of Common Stock actually issued or transferred by the
Corporation upon the exercise of Incentive Stock Options will not exceed
9,870,000 shares.”


3.In all other respects, the Plan, as amended, is hereby ratified and confirmed
and shall remain in full force and effect.


IN WITNESS WHEREOF, the Corporation has executed this Amendment No. 2 to the
2013 Equity and Incentive Compensation Plan.







HARSCO CORPORATIONBy: /s/Russell C. HochmanName:Name: Russell C. Hochman
Title:Corporate Secretary


